Case: 12-20235       Document: 00512162343         Page: 1     Date Filed: 03/04/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           March 4, 2013
                                     No. 12-20235
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

JUAN FERBES CARRASCO,

                                                  Plaintiff-Appellant

v.

CITY OF BRYAN, TEXAS,

                                                  Defendant-Appellee


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 4:11-CV-662


Before JONES, DENNIS, and HAYNES, Circuit Judges.
PER CURIAM:*
       Juan Ferbes Carrasco appeals the order dismissing his federal suit against
the City of Bryan, Texas, as barred by res judicata. Representing himself,
Carrasco contends that res judicata should not apply because the Texas court’s
dismissal of his first suit against the City was not an adjudication on the merits.
He asserts that the state court erred by dismissing the suit on sovereign
immunity grounds without giving him an opportunity to amend his petition and
that he was denied a full and fair opportunity to present his claims. To the

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     Case: 12-20235    Document: 00512162343      Page: 2    Date Filed: 03/04/2013

                                  No. 12-20235

extent Carrasco asserts that the Texas court erred in determining that the City
was entitled to sovereign immunity, in failing to grant him leave to amend, or
in entering a dismissal with (rather than without) prejudice, we have no
jurisdiction to review those decisions. See Corpus Christi Taxpayer’s Ass’n v.
City of Corpus Christi, 858 F.2d 973, 976 (5th Cir. 1988). The state court’s
dismissal with prejudice is a final judgment on the merits. See Harris County
v. Sykes, 136 S.W.3d 635, 639, 640 (Tex. 2004); Mossler v. Shields, 818 S.W.2d
752, 753-54 (Tex. 1991).
      Carrasco also contends that res judicata should not apply because he is
seeking monetary damages for constitutional violations under § 1983 that he
erroneously contends the Texas court had no power to award. That his federal
suit also seeks recovery under § 1983 does not preclude res judicata; the district
court properly applied the doctrine because the instant suit arises from the same
set of facts as the earlier state court suit. See Felder v. Casey, 487 U.S. 131, 139
(1988) (recognizing state courts’ concurrent jurisdiction over § 1983 claims); Barr
v. Resolution Trust Corp. ex rel Sunbelt Fed. Sav., 837 S.W.2d 627, 630-31 (Tex.
1992) (discussing the transactional approach applied by Texas courts); cf. Black
v. N. Panola School Dist., 461 F.3d 584, 589-92 (5th Cir. 2006) (applying
Mississippi’s transactional approach to bar federal § 1983 suit where plaintiff
previously asserted claims under state tort law arising from the same set of
facts).
      Finally, Carrasco contends that the district court’s dismissal of his suit
under Rule 12(b)(6) was inappropriate because the City did not respond to his
discovery requests. Because there is no suggestion that discovery could have
produced information showing that the suit was not barred by res judicata, this
argument is meritless. See Ferrer v. Chevron Corp., 484 F.3d 776, 782-83 (5th
Cir. 2007).
      AFFIRMED.



                                         2